Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted, the following questions to be certified: (1) Does the complaint state facts sufficient to constitute a cause of action? (2) May a person legally declared incompetent maintain an action for a separation through a duly authorized representative? Motion to extend time to plead granted. Motion for stay pending appeal to the Court of Appeals granted. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.